        Case 2:19-cr-00107-KJM Document 613 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                           No. 2:19-cr-107-KJM
12                        Plaintiff,
13            v.                                          ORDER
14    RONALD YANDELL, et al.,
15                        Defendants.
16

17           Pending before the court is defendant Pat Brady’s notice of filing of documents under
18   seal. ECF No. 592. Therein, Mr. Brady states that an application to seal is being filed with
19   regard to an application for a Rule 17(c) subpoena and exhibits thereto. Id. at 1. Mr. Brady
20   argues that being forced to make the required showing for the 17(c) subpoena in open court
21   would violate his constitutional rights. Id. at 1-2. Pursuant to Rule 141(b) and the representations
22   made in the request to seal (and ex parte application to seal), the court directs that the documents
23   identified in the notice – “the F.R.C.P 17(c) application and exhibits” – be sealed until further
24   order of this court. The court also directs that the application to seal, filed ex parte with the court,
25   also be sealed until further order of the court.
26   /////
27   /////
28
                                                         1
       Case 2:19-cr-00107-KJM Document 613 Filed 09/17/20 Page 2 of 2

 1          Counsel for Mr. Brady is directed to forthwith email PDF copies of the documents
 2   approved for filing under seal, as well as the proposed subpoena for the Clerk to issue, to
 3   approvedsealed@caed.uscourts.gov.
 4          So Ordered.
 5   DATED: September 16, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
